 1   ROCKWELL, KELLY, DUARTE & URSTOEGER, LLP
     By: Sharon E. Kelly
 2   State Bar No. 187936
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                      )
11   SCOTT DUCEY,                     ) Case No.: 1:19-cv-00792-BAM
                                      )
12            Plaintiff,              ) AMENDED STIPULATION AND
                                      ) ORDER TO EXTEND TIME
13       vs.                          )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15             Defendant              )
16

17          IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the
18   Court, to extend the time for plaintiff to serve plaintiff’s letter brief to February 15, 2020.
19          The parties further stipulate that the Court’s Scheduling Order shall be modified
20   accordingly.
21   ///
22   ///
23   ///
24   ///
25




                                                       -1-
 1          The administrative transcript was filed on October 15, 2019. Plaintiff counsel’s office

 2   inadvertently missed the email and did not calendar the date for service of the letter brief. This

 3   error was discovered on January 15, 2020. Plaintiff counsel apologizes for the delay and

 4   inconvenience to the court caused by this error.

 5          Therefore, plaintiff counsel requests additional time to review the file and prepare the

 6   letter brief. Per Defendant counsel’s email on January 15, 2020, defendant has no objection.

 7   Dated: January 15, 2020                       Respectfully submitted,

 8                                                 By: /s/ Sharon E. Kelly
                                                   SHARON E. KELLY
 9                                                 Attorney for Plaintiff
10   Dated: January 15, 2020                       MCGREGOR W. SCOTT
                                                   United States Attorney
11                                                 JEFFREY L. LODGE
                                                   Regional Chief Counsel, Region IX
12                                                 Social Security Administration
13                                                 By: /s/ Asim Modi
                                                   (As authorized via email)
14                                                 ASIM MODI
                                                   Special Assistant United States Attorney
15                                                 Attorney for Defendant
16

17

18

19

20

21

22

23

24

25




                                                     -2-
                                                   ORDER
 1
            The Scheduling Order may be modified only for good cause and with the Court’s
 2
     consent. Fed. R. Civ. P. 16(b)(4). A calendaring error is generally not considered good cause.
 3
     See Sprague v. Fin. Credit Network, Inc., 2018 WL 4616688, at *3-4 (E.D. Cal. Sept. 25, 2018).
 4
     Moreover, requests for Court-approved extensions brought on or after the applicable deadline are
 5
     looked upon with disfavor. Local Rule 144(d). Nonetheless, based upon the parties’ consent to
 6   extension, and in the interest of justice, the Court finds that a limited continuance as requested is
 7   warranted and no prejudice will result.
 8          Accordingly, IT IS HEREBY ORDERED, that that the deadline for Plaintiff to file a

 9   letter brief is extended to February 15, 2020. All other dates in the Court’s Scheduling Order are

10   extended accordingly.

11
     IT IS SO ORDERED.
12
        Dated:     January 16, 2020                            /s/ Barbara    A. McAuliffe             _
13
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25




                                                      -3-
